Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 02/26/2021 ("02-26-21 OA"), the Applicant substantively amended claims 1, 31, 8, 9, 10, 15, 16, 17, 18 and 20 and amended the title on 05/26/2021.

Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 02-26-21 OA.
Applicant's amendments to claims 8 and 9 have overcome the 35 U.S.C. 112(b) rejection of claims 8 and 9 set forth on page 3 under line item number 2 of the 02-26-21 OA.
Applicant's amendments to independent claims 1 and 17 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 7, 9, 11-14 and 17 as being anticipated by Lee set forth starting on page 4 of the 02-26-21 OA.
	



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a first metal pattern layer disposed on a portion of the encapsulant that is interposed between the semiconductor chip and the first metal pattern layer.
Claims 2 and 10-16 are allowed, because they depend from the allowed independent claim 1.

Independent claim 3 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the first metal pattern layer comprises a first conductor layer disposed on the encapsulant and a second conductor layer disposed on the first conductor layer, and
wherein a thickness of the first conductor layer is greater than a thickness of the second conductor layer.
Claims 4-9 are allowed, because they depend from the allowed independent claim 3.

Independent claim 17 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 17, a first metal pattern layer disposed on a portion of the encapsulant that is interposed between the semiconductor chip and the first metal pattern layer.
Claims 18-20 are allowed, because they depend from the allowed independent claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
    

    
        1 Claim 3 was amended in independent form to include the previously-indicated allowable subject matter of claim 3 but the previously-presented intervening claim 2 was not included in the amended claim 3.